Citation Nr: 1135893	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  03-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a higher disability rating for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, initially evaluated as noncompensable from November 4, 2003 to March 20, 2008, at 20 percent from March 21, 2008 to June 29, 2008, and at 40 percent since June 30, 2008.

3. Entitlement to a higher disability rating for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, initially evaluated as noncompensable from November 4, 2003 to March 20, 2008, at 20 percent from March 21, 2008 to June 29, 2008, and at 30 percent since June 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Veteran originally appealed from a September 2002 RO rating decision that in pertinent part, denied a claim for service connection for PTSD. 

Thereafter, through a December 2003 rating decision, the RO granted a then pending claim for service connection for diabetes mellitus, with a 10 percent rating effective May 13, 2002. The Veteran appealed from the initial assigned rating.      See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). In August 2004, the RO increased the rating assigned for diabetes mellitus from 10 to 20 percent, effective June 20, 2004. The characterization of this disability was later revised in a November 2004 rating decision, to diabetes mellitus with glaucoma and peripheral neuropathy of the upper extremities, in order to reflect the complete extent of service-connected disability. 

The RO granted service connection for secondary manifestations of diabetes mellitus, through a May 2004 rating decision, granting service connection for peripheral neuropathy of both the right lower extremity (with a noncompensable rating) and left lower extremity (with a 10 percent rating), effective November 4, 2003. In August 2004, the RO increased the assigned rating for peripheral neuropathy of the right lower extremity to 10 percent from the effective date of service connection. Through subsequent rating actions, the RO granted increased ratings for peripheral neuropathy of the right and left lower extremities of 20 percent, each effective from June 30, 2008.
Moreover, a June 2008 rating decision granted separate evaluations for peripheral neuropathy of the right and left upper extremities of 20 percent each, effective March 21, 2008. Further RO decisions increased the level of disability, with the assigned evaluations as reflected above on the title page. (The Board points out that notwithstanding the March 21, 2008 effective date of service connection originally given for upper extremity peripheral neuropathy, the RO has subsequently recognized an earlier November 4, 2003 effective date, with assignment of a noncompensable rating up until March 21, 2008.)  

Regardless of all previous incremental increases in disability, the Veteran's continued claims for still higher ratings prevail. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

This case has a previous adjudication history before the Board, with the Board initially remanding the matter in August 2006. Then in an October 2009 decision,   the Board denied claims for service connection for a heart disorder, as well as an increased rating for diabetes mellitus; and issued a partial grant of an increased rating for peripheral neuropathy of the right and left lower extremities. The Board remanded the remaining claims on appeal for further development, and they have since returned for additional review.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. From November 4, 2003 to March 20, 2008, there is no evidentiary record upon which to evaluate the Veteran's peripheral neuropathy of the upper extremities, apart from a single isolated subjective complaint noted upon VA exam of intermittent numbness. Mild impairment due to peripheral neuropathy was not shown.  

2. From March 21, 2008 to June 29, 2008, resolving reasonable doubt in                  the Veteran's favor, he experienced moderate impairment associated with peripheral neuropathy of the upper extremities. 

3. Since June 30, 2008, the Veteran has had no worse than moderate impairment.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable evaluation for peripheral neuropathy of the right upper extremity, from November 4, 2003 to March 20, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8513 (2010).

2. The criteria are met for a 40 percent evaluation for peripheral neuropathy of the right upper extremity, from March 21, 2008 to June 29, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8513 (2010).

3. The criteria are not met for an evaluation higher than 40 percent for peripheral neuropathy of the right upper extremity, from June 30, 2008 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8513 (2010).

4. The criteria are not met for an initial compensable evaluation for peripheral neuropathy of the left upper extremity, from November 4, 2003 to March 20, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8513 (2010).


5. The criteria are met for a 30 percent evaluation for peripheral neuropathy of the left upper extremity, from March 21, 2008 to June 29, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8513 (2010).

6. The criteria are not met for an evaluation higher than 30 percent for peripheral neuropathy of the left upper extremity, from June 30, 2008 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal being decided for higher initial evaluations for service-connected disability, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with        the RO's decision as to the assigned disability rating does not trigger additional           38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claims for service-connected compensation for peripheral neuropathy of the right and left upper extremities have been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining extensive VA outpatient records, and private treatment records. The Veteran has also undergone VA Compensation and Pension examination where warranted to determine the severity of symptomatology in connection with service-connected disability. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claims, the Veteran provided several personal statements. He originally requested a hearing before RO personnel, but cancelled this proceeding in advance of the scheduled hearing date. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.          § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The condition of peripheral neuropathy of the right upper extremity (the Veteran's dominant arm) is evaluated as noncompensable from November 4, 2003 to March 20, 2008, as 20 percent disabling from March 21, 2008 to June 29, 2008, and              40 percent since June 30, 2008, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8513, pertaining to impairment of all radicular nerve groups. 

Peripheral neuropathy of the left upper extremity is evaluated as noncompensable from November 4, 2003 to March 20, 2008, as 20 percent disabling from March 21, 2008 to June 29, 2008, and 30 percent since June 30, 2008, also under Diagnostic Code 8513. 

Diagnostic Code 8513, concerning impairment of all radicular groups, provides for a 20 percent rating for mild incomplete paralysis on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and, severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side. Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran underwent a VA Compensation and Pension examination in  November 2003, primarily for evaluation for a heart disorder. The diagnostic summary included mention of diabetes, which was associated with peripheral neuropathy due to diabetes. There were very limited objective physical findings supporting this diagnosis, basically the Veteran's complaint of numbness, tingling and burning sensation in his feet, and the loss of vibration sense in both of the feet.

Another VA examination was conducted September 2004 specifically for peripheral neuropathy, upon which the Veteran complained of no feeling in the feet and lower extremities for the last three months. He also complained of intermittent numbness in both hands, also for the past three months. On neurological exam, deep tendon reflexes were all present and symmetrical. There was glove-and-stocking type of sensory loss. There was a substantial amount of proprioceptive sensory loss in both feet, and the Veteran could not do tandem walking. The impression was of diabetic peripheral neuropathy with early pseudotabes.

A September 2004 VA examination for diabetes mellitus indicated a diagnosis of diabetes mellitus, type II, with obvious evidence of peripheral neuropathy. This diagnosis appears to have been predicated primarily upon the Veteran's complaint of frequent numbness in his legs from the hips down bilaterally for approximately two years.

The next source of relevant findings comes from a VA neurological exam dated from August 2008. At that time, the Veteran reported having sensory loss in both upper extremities. According to the VA examiner, the distribution of his complaints would include the median and ulnar nerve in both upper extremities. On physical exam, the right upper extremity demonstrated a glove pattern of decreased sensory functions about halfway between the wrist and elbow. Brachioradial reflex was absent. Biceps and triceps were 2+. In the left upper extremity, findings were the same. The diagnosis with regard to the upper extremities, was of a predominantly sensory neuropathy affecting the median and ulnar nerves, in a mild to moderate severity without significant impairment in activities of daily living. 

Meanwhile, the VA adjudicative history is such that through a June 2008 rating decision, the RO granted a 20 percent rating for peripheral neuropathy to each affected upper extremity, effective March 21, 2008. In so doing, the RO's decisional rationale referenced a recent VA exam for diabetes mellitus, on which a VA examiner had confirmed a diagnosis of peripheral neuropathy noted as "mild" to the upper extremities. (The Board recognizes that it does not have the corresponding examination report for the aforementioned VA exam for         diabetes mellitus.) 

Thereafter, an RO rating decision of October 2008 increased the ratings for peripheral neuropathy of the upper extremities to 40 percent on the right side, and 30 percent on the left side, effective June 30, 2008.

Turning back to the medical evidence at hand, an April 2009 VA examination for diabetes mellitus found that the Veteran had peripheral neuropathy with mild motor impairment, as a complication of diabetes mellitus.

A more in-depth July 2009 VA Compensation and Pension examination for diabetes mellitus noted the Veteran's complaint of paresthesias in both upper extremities, first experienced around two years ago, and having gotten progressively worse, especially at night, when numbness was quite pronounced in both arms. A physical exam followed, which observed both a motor exam, and sensory exam of the upper extremities at level 3/5. The diagnostic summary indicated the presence of moderate sensory peripheral neuropathy and mild motor peripheral neuropathy in both upper extremities. 

Meanwhile, a July 2009 VA neurological examination revealed that the right and left upper extremities each demonstrated minimal impairment in monofilament light touch and vibratory sense in the fingers. Tendon reflexes were 2+. There was no muscle atrophy or weakness. It was indicated that in the upper extremities, there was only a minimal sensory impairment consistent with diabetes affecting the median and ulnar nerves, that would have little to no impact on the activities of daily living.

Giving full consideration to the competent evidence as presented, the Board is inclined to award a partial grant of benefits for a portion of the time period under consideration, and continue the disability evaluations already in effect for most of the relevant time period. The Board will continue the noncompensable rating from November 4, 2003 to March 20, 2008. Meanwhile as to the middle stage of the ratings already provided -- the 20 percent ratings awarded for both right and left upper extremity peripheral neuropathy from March 21, 2008 to June 29, 2008, for mild disability -- the Board will effectively eliminate this stage, by increasing the ratings to 40 and 30 percent, for moderate disability of the right and left upper extremities, respectively. For the final stage of ratings, dated from June 30, 2008 onwards, the existing disability rating scheme will remain at 40 and 30 percent evaluations, respectively. 

For the initial time period, from the November 4, 2003 effective date of service connection through March 20, 2008, the evidence concerning right and left upper extremity neuropathy is extremely sparse. The overwhelming majority of the medical discussion of symptomatology of peripheral neuropathy during this time period surrounded associated disability of both feet, not of the upper extremities. The one exception is a September 2004 VA Compensation and Pension examination that referred to a complaint of intermittent numbness in both hands. However, there were no attendant objective medical findings. Based on this one subjective complaint alone, the Board is simply unable to conclusively determine that the Veteran had even mild level peripheral neuropathy of the upper extremities at this time. It is unfortunate that greater medical inquiry was not made at that time into the exact status of an upper extremity condition. That notwithstanding, however, the Board's review is constrained significantly by the record before it. Due to the highly limited array of information on the disability in question for the first approximate five years under consideration, the Board must continue the assignment of a noncompensable evaluation under 38 C.F.R. § 4.124a,          Diagnostic Code 8513. 

Proceeding to the next relevant time period, from March 21, 2008 through June 29, 2008, the RO's adjudicative decision to assign only a 20 percent rating, reflective of mildly impairing peripheral neuropathy, is heavily based on the conclusions reflected on a contemporaneous VA examination for diabetes mellitus.                   Upon inspection of the record, however, the actual examination report is not anywhere on file. So the Board does not have the present benefit of directly reviewing it, and the only means to obtain it would be another remand of                  the Veteran's claims. Moreover, only four months later, in August 2008 the Veteran underwent VA examination that established mild to moderate level impairment from peripheral neuropathy. Given the proximity of these new exam results being so close in time to March 2008, and otherwise dearth of the copy of relevant medical information, the Board will resolve reasonable doubt in the Veteran's favor, and conclude that he had mild to moderate impairment as early as March 21, 2008. See 38 C.F.R. § 4.3. Following the criteria set forth under Diagnostic Code 8513, this provides for a 40 percent rating for right side upper extremity peripheral neuropathy, and 30 percent rating for left side upper extremity peripheral neuropathy, from March 21, 2008 to June 29, 2008. 

Finally, regarding the timeframe from June 30, 2008 onwards, the current disability rating scheme fully accounts for the severity of the Veteran's peripheral neuropathy. He presently receives, as mentioned, a 40 percent rating for the right side, and            30 percent rating for the left side, both reflective of moderate level impairment.  The VA exam results during this time period do not reflect any worse level of service-connected disability. An April 2009 VA examination indicated peripheral neuropathy with mild motor impairment. The July 2009 diabetes exam indicated there was moderate sensory peripheral neuropathy and mild motor peripheral neuropathy in both upper extremities. A July 2009 neurological exam, meanwhile, found there to be a mild overall degree of disability. There is nothing in the VA examiners' characterization of disability, or within the objective symptomatology shown to designate a severe level of disability, as would be required to establish any higher rating sought since June 30, 2008. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's peripheral neuropathy of the upper extremities presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria found at Diagnostic Code 8513 takes into account the estimation of the overall severity of his condition, including as manifested by symptomatology involving sensory, motor, and any attendant psychiatric components. There is no readily obvious more comprehensive way to evaluate neurological impairment, nor for that matter has the Veteran identified impairment clearly outside what the rating schedule would consider. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. While            the Veteran's peripheral neuropathy of the upper extremities limits his employability, the evaluating VA examiners have deemed his condition to be              at most mild to moderate. There are clearly other overriding medical conditions that would reasonably be expected to have a greater impact upon employment capacity. Moreover, the Veteran's service-connected disability also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,             9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


For these reasons, the Board is granting the claims for increased ratings for peripheral neuropathy of the right and left upper extremities from March 21, 2008 to June 29, 2008, but is otherwise denying the claims for the remaining time period under consideration. This determination takes into full account the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent a greater level of compensation is sought, the preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

An initial compensable evaluation for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, from November 4, 2003 to March 20, 2008, is denied. 

A 40 percent evaluation for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, from March 21, 2008 to June 29, 2008, is granted, subject to the law and regulations governing payment of VA compensation. 

A higher evaluation than 40 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, from June 30, 2008 onwards, is denied.

An initial compensable evaluation for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, from November 4, 2003 to March 20, 2008, is denied. 

A 30 percent evaluation for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, from March 21, 2008 to June 29, 2008, is granted, subject to the law and regulations governing payment of VA compensation. 

A higher evaluation than 30 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, from June 30, 2008 onwards, is denied.


REMAND

The Board finds that still further development is required on the Veteran's claim for service connection for PTSD, taking into account recent amendments to the governing provisions for establishing entitlement to the benefit sought. 

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

The Veteran's service personnel records indicate service in Korea between December 1967 and December 1968 first in the capacity of a radio telegraph operator, and then as an automatic rifleman. His unit of assignment was Company B 2d Battalion 23rd Infantry 2d Infantry Division. This unit is among those listed as having been stationed along the Demilitarized Zone (DMZ) in Korea. 

From June 1969 to July 1970 the Veteran had service with the U.S. Army in Europe as a heavy vehicle driver. His unit of assignment was the Headquarters and Headquarters Company 15th Ordnance Battalion. 

The Veteran has described several stressful experiences from service in support of his claim. He alleges that while stationed along the DMZ there were loudspeakers from North Korea urging his unit to cross over, and threatening them with the possibility of grenade fire. He describes witnessing several firefights while positioned along the DMZ and observing artillery fire near where he was stationed, and never knowing if the next incident would involve himself. The Veteran further states that he was told the North Koreans would throw "mud balls" at him during the night to pinpoint his position, and then the next object thrown would be a grenade. He states that he became very nervous, and one time fired his weapon accidentally out of apprehensiveness, for which he received an Article 15.

The Veteran next describes an incident in which one individual was killed and another wounded by a grenade explosion in front of an orderly room. Another described incident is that 7 individuals were killed in a foxhole before the Veteran arrived, and he was assigned as one of the replacements. In addition, the Veteran contends that in 1969 on arrival at his platoon in Germany a Vietnam veteran with psychiatric problems held a knife to his throat.

Applying the provisions of the revised regulation, the stressor the Veteran has described of witnessing several firefights and constant concern about being the target of North Korean attack, is indeed a stressor related to a fear of hostile military activity, and moreover is consistent with the nature and circumstances of the Veteran's service given that he served in an infantry unit located along the        Korean DMZ. What remains to be established under the governing regulation on PTSD service connection claims is whether this claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. To assist in reaching this determination, it is essential that               the Veteran undergo a VA Compensation and Pension examination by a qualified mental health professional. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The clinical history and all pertinent psychiatric pathology should be discussed in the examination report. The VA examiner is directed to respond to the following inquiries:

a) Determine whether the Veteran currently has PTSD.

b) Indicate whether, based on the Veteran's allegation of having served in an infantry unit stationed along the Korean Demilitarized Zone in 1968, (1) there is a confirmed stressor related to the Veteran's fear of hostile military activity; (2) the stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.

c) Provided that the foregoing conditions have been met, then opine as to whether it is at least as likely    as not (50 percent or greater probability) that PTSD had its onset due to a verified in-service stressor.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).
3. Thereafter, the RO/AMC should readjudicate the claim for service connection for PTSD in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


